698 S.E.2d 392 (2010)
In the Matter of C.S., D.J., M.W., A.W., M.J.
Appealed by Mecklenburg County DSS.
No. 212P10.
Supreme Court of North Carolina.
June 16, 2010.
Tobias S. Hampson, Raleigh, for Demetrious Smith.
Keith Smith, Charlotte, Kathleen A. Widelski, Senior Associate Attorney, for Mecklenburg County DSS.
Pamela Newell Williams, Appellate Counsel/GAL, Raleigh, for C.S., et al.

ORDER
Upon consideration of the petition filed on the 21st of May 2010 by Petitioner in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."